DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group 1, claims 1-3, 7-9, and 11 in the reply filed on 10/18/2021 is acknowledged.
Claims 12-13, 17, 20, 22, 24-31, and 33-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: dewatering system in claim 1.

In the instant application, the specification does not appear to recite particular structure for the dewatering system, except in embodiments which include an optional wash system [0029] which may be “wash screens or the like.”  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 7-9, and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	See the claim interpretation section above.  Claim 1 recites the limitation dewatering system which is interpreted under 112(f) as reciting a function (dewatering) without recite structure, material, or acts sufficient to perform the function.  Further, as above, the specification does not appear to recite structure associated with the dewatering function.  Examiner notes that the specification does recite 
	Because of this, the metes and bounds of claim 1 are unclear regarding the requirements of the claimed dewatering system, and the claim is indefinite.
	Claims 2, 3, 7-9, and 11 depend from claim 1 and do not remedy the indefiniteness.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 , 3, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Asaff Torres et al (US PGPub 2015/0368138 A1).
	With respect to claim 1, Asaff Torres teaches a process for treating wastewater i.e. nejayote from nixtamalization processes, i.e. processes for preparing food products [Abs, 0002].  The Nixtamalization process is taught as a process in which a cereal grain is cooked in an alkaline water, then washed and dewatered (wash and cooking water are separated as effluent) and provided for the production of food products i.e. tortillas and the like [0002].  Asaff Torres teaches that the effluent from this process may then be treated by processes including filtration e.g. ultrafiltration and/or nanofiltration, to fractionate and concentrate the components and produce a higher purity water product which may be reused in the nixtamalization process or discharged [0014].
	As such, Asaff Torres teaches the claimed method steps i.e. cooking and dewatering/washing a cereal grain (as part of a nixtamalization process), and thereafter filtering the effluent and returning the 
	Alternatively, at minimum the teachings of Asaff Torres render the claimed invention obvious; through teaching the nixtamalization process which requires alkaline cooking and requires separating cooking/wash water effluent, and through teaching that the nixtamalization product may be employed for production of food products i.e. tortillas, then the claimed process of producing the food product is at minimum obvious over such teachings.  Further, through teaching that fractionation/concentration is desired, the use of crossflow filtration is at minimum obvious to achieve this.  Finally, through teaching that the treated effluent may be reused in the nixtamalization process, then employing it specifically for cooking or dewatering/washing (which are both taught as employing and producing water/effluent) would at minimum have been obvious.
	With respect to claim 3, Asaff Torres teaches that permeate of certain steps may be pH adjusted to a value below 9, e.g. to assist removal of phenolic species [0033]; this would necessarily occur before such streams have been returned to the cooking and/or washing systems.
	Further, Asaff Torres teaches that adsorption resins may be employed on various fractions to enhance process efficiency i.e. for recovery of ferulic acid [0028], which would necessarily act on at the permeate of at least one of the filtration steps (because a prior filtration step is taught as useful for removing e.g. carbohydrates and other components which might interfere with the resin separation).
	With respect to claim 7, Asaff Torres teaches recovery of antioxidants such as ferulic acid [0013] e.g. as a concentrated fraction from a filtration step [0014].
With respect to claim 8, Asaff Torres teaches that the membranes employed are stable at alkaline pH, particularly because alkaline pH ensures that e.g. flocculants in the system are not positively charged such that they would not damage the membranes.  Such membranes would inherently satisfy the claim requirements or, alternatively, such behavior would have been obvious e.g. as an overlapping pH range for stability. 
Claims 1, 7, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Castro-Munoz et al (Valorization of Nixtamalization wastewaters (Nejayote) by integrated membrane process – Food and Bioproducts Processing, 2015) or, in the alternative, under 35 U.S.C. 103 as obvious over Castro-Munoz, optionally in view of or with evidence from Asaff Torres et al.
	With respect to claim 1, Castro-Munoz teaches treatment of nejayote, wastewater from a nixtamalization process [Abs], via filtration steps.  Details of the nixtamalization process, including e.g. cooking in alkaline conditions, as a step in a process of producing corn-based foods such as tortillas [pg. 7, Introduction] such that the claimed cooking and food processing steps are implicit or at minimum obvious; additionally or alternatively, Assaf Torres teaches further details of the process as discussed above which render the invention obvious as the purpose taught by Castro-Munoz is to treat such process effluents.  The process involves at least dewatering the cooked product, i.e. to produce an alkaline effluent (nejayote) which is then fed to a series of filtration steps including both microfiltration and ultrafiltration steps.  The filtration steps are crossflow filtration [pg. 8, 3rd paragraph; Fig. 8] e.g. to produce both permeate and retentate fractions.  Castro-Munoz teaches that at least some fractions can be reused in the nixtamalization process i.e. a fraction from a downstream filter which is high in useful calcium components [pg. 16, 1st paragraph] – this represents at least a portion of a permeate stream, i.e. the permeate from the prior filtration steps [Fig. 8].  Castro-Munoz teaches that this is valuable as calcium hydrated, and previously teaches that cooking is provided using calcium hydroxide solutions; as such, reuse of the water for the cooking step is at minimum implicit.

	With respect to claim 7, Castro-Munoz teaches that at least some fractions contain high value phenolic compounds including antioxidants which may be recovered for additional value [pg. 16, 1st paragraph] such that the claimed extraction is implicit or at minimum obvious over the taught process.  Additionally or alternatively, as above Asaff Torres teaches further details of recovery of particular antioxidant compounds in a similar process that would have been obvious to one of ordinary skill in the art to integrate.
	With respect to claims 8 and 11, Castro-Munoz teaches porous filtration membranes of e.g. polysulfone [pg. 8, Microfiltration treatment and Ultrafiltration treatment] and teaches operating them at pH above at least 10.5 i.e. around 13.5 [Table 2, Table 4].  Such membranes would therefore necessarily be stable at a pH of about 11, or at minimum such design factor would have been obvious to ensure that the membranes are not damaged by the treatment.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Asaff Torres in view of Castro-Munoz.
	As above, Asaff Torres teaches that the purified water may be reused in the nixtamalization process.  Asaff Torres does not explicitly teach that it would be used as wash water; however, Asaff Torres teaches that the process requires water for both alkaline cooking and for washing, and that both these waters contribute to the nejayote effluent.  It would have been obvious to one of ordinary skill in the art to provide at least a portion of the purified water product back to the process as wash water because wash water is a source requirement.
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Asaff Torres in view of Gaddis et al (US 4,888,114), Cordle et al (US 4,897,465), and/or Graver NPL (Scepter Stainless Steel Membrane – provided by applicant).
	Asaff Torres teaches as above but is silent to the use of a membrane with a metal e.g. stainless steel or nickel substrate, and a sintered TiO2 surface.
	However, Gaddis teaches filters produced using porous metal substrates of e.g. stainless steel which are treated with a slurry of metal oxide particles e.g. TiO2 and then sintered to produce a sintered surface consistent with the claim requirements [Abs].  The process beneficially produces a useful metal/metal oxide membrane with good strength and good provision of a layer e.g. feed side layer of fine pore size which may be economically and consistently fabricated [Col. 1 line 38-Col. 2 line 34].  Particular stainless steels are chosen for their properties e.g. resistance to melting and corrosion [Col. 2 lines 50-57].  See further Cordle; membranes with stainless steel substrates and food grade TiO2 surfaces (citing an earlier variant of Gaddis’ membrane technology) are useful for ultrafiltration applications, including those involving food products, proteins, and the like [Abs, Col. 10 lines 40-65] and provide suitable combinations of separation, strength, temperature resistance, and suitability for acidic and basic environments e.g. from cleaning processes.  Highly alkaline pH e.g. 11 is taught for at least some cleaning processes [Col. 8 lines 45-60].  See further Graver NPL – particular commercially available membranes consistent with the claim requirements, including a stainless steel substrate with sintered 2 coating, are particularly suitable for applications with difficult conditions e.g. extreme pH values, and are highly compatible with sterilization and cleaning processes [pg. 2] including e.g. food industry processes, and useful for MF and UF [pg. 3].
	See MPEP 2143 I.B; a simple substitution of one known membrane for another, providing predictable results, would have been obvious to one of ordinary skill in the art.  In view of Gaddis, Cordle, and/or Graver, it would be recognized that sintered membranes consistent with the invention are known to be useful in e.g. ultrafiltration applications, including those using food grade materials, and including recognized suitability for exposure to high temperatures and pressures, and extreme pH values, while providing membranes which can be consistently and economically be produced.  It would have been obvious to one of ordinary skill in the art to provide such a membrane in the process taught by Asaff Torres as a simple substitution, or to gain the aforementioned benefits e.g. quality, economics, stability, and the like.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Castro-Munoz in view of Asaff Torres.
With respect to claim 2, see the discussion above.  Castro-Munoz is silent to water used for washing during the nixtamalization process.  However, as above, Asaff Torres teaches that the process employs water for washing, which contributes to the effluent.  Further, Asaff Torres teaches that the ultimate permeate i.e. most pure water may be returned to the nixtamalization process.
In view of this, it would have been obvious to one of ordinary skill in the art to modify Castro-Munoz, which already suggests reuse of a particular calcium-rich retentate fraction for cooking, to additionally reuse a high-purity permeate e.g. for washing because, as in Asaff Torres, the high purity permeate from such processes may also be in condition for reuse and, further, wash water is a necessary component of the nixtamalization process.
With respect to claim 3, see the rejection of claim 3 above over Asaff Torres.  Castro-Munoz is silent to the use of resins or to lowering pH before reusing in e.g. the cooking process.  However, in view of Asaff Torres, such steps would have been obvious e.g. to assist recovery of antioxidants or other useful species and to facilitate removal of particular species in downstream separation processes.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Castro-Munoz in view of Gaddis et al, Cordle et al, and/or Graver NPL.
	Castro-Munoz teaches as above but is silent to the use of a membrane with a metal e.g. stainless steel or nickel substrate, and a sintered TiO2 surface.
	However, Gaddis teaches filters produced using porous metal substrates of e.g. stainless steel which are treated with a slurry of metal oxide particles e.g. TiO2 and then sintered to produce a sintered surface consistent with the claim requirements [Abs].  The process beneficially produces a useful metal/metal oxide membrane with good strength and good provision of a layer e.g. feed side layer of fine pore size which may be economically and consistently fabricated [Col. 1 line 38-Col. 2 line 34].  Particular stainless steels are chosen for their properties e.g. resistance to melting and corrosion [Col. 2 lines 50-57].  See further Cordle; membranes with stainless steel substrates and food grade TiO2 surfaces (citing an earlier variant of Gaddis’ membrane technology) are useful for ultrafiltration applications, including those involving food products, proteins, and the like [Abs, Col. 10 lines 40-65] and provide suitable combinations of separation, strength, temperature resistance, and suitability for acidic and basic environments e.g. from cleaning processes.  Highly alkaline pH e.g. 11 is taught for at least some cleaning processes [Col. 8 lines 45-60].  See further Graver NPL – particular commercially available membranes consistent with the claim requirements, including a stainless steel substrate with sintered TiO2 coating, are particularly suitable for applications with difficult conditions e.g. extreme pH values, and are highly compatible with sterilization and cleaning processes [pg. 2] including e.g. food industry processes, and useful for MF and UF [pg. 3].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777